DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS forms 1449 are attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 22 of December 2020.
Claims 1-20 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites a non-transitory computer readable storing medium in order to perform the same functions as method claim 19.  Accordingly, claim 20 fails to further limit claim 19. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
With respect to 2A Prong 1, claim 1 recites “acquire sensor data from…a building; generate action information on a user in the building based on the acquired sensor data; and estimate a time of the user's going out based on the generated action information”.  Claim 19 discloses similar limitations as Claim 1 as disclosed, and therefore recites an abstract idea.  
More specifically, claims 1 and 19 are directed to “Certain Methods of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “Mental Processes” in particular “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-17 and 20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 15, 17, and 19 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1, 15, 17, and 19 recite additional elements “a plurality of sensors”, “a terminal”, an “apparatus (preamble)”, and “controller (preamble)”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 15, 17, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional a plurality of sensors”, “a terminal”, an “apparatus (preamble)”, and “controller (preamble)”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶38-39 “Referring back to Fig. 2, the information processing apparatus 100 will be described again. 
The information processing apparatus 100 stores a model (referred to as an action model hereinafter) representing a typical action performed by the user before going out. The information processing apparatus 100 compares information obtained from the sensor group 200 against the action model, estimates that the user will go out in the near future based on the result of the comparison, and allocates a vehicle 500. [0039]   The information processing apparatus 100 may be constituted by a general-purpose computer. Specifically, the information processing apparatus 100 is a computer having a processor, such as a CPU or GPU, a main memory, such as a RAM or a ROM, and an auxiliary memory, such as an EPROM, a hard disk drive or a removable medium. The removable medium may be an USB memory or a disk recording medium, such as a CD or a DVD”.   As a result, claims 1, 15, 17, and 19 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-14, 16, 18, and 20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
 	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-2, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190171988 to Kwatra et. al. (hereinafter referred to as “Kwatra”) in view of US 20200193335 to Sekhar et. al. (hereinafter referred to as “Sekhar”).

(A)	As per Claims 1 and 19-20:
Kwatra expressly discloses:
estimate a time of the user's going out based on the generated action information; (Kwatra ¶18 monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride, estimating the departure time, determining a location of the user, and retrieving updates on social events pertaining to the destination from the smart device (e.g., traffic, accidents, estimated time, alternate routes, etc.)).
Although Kwatra teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose acquiring data from sensors installed in a building and generating an action based on the data acquired, however Sekhar teaches: 
acquire sensor data from a plurality of sensors installed in a building; (Sekhar ¶20-22 in some implementations, a sensor device may include one or more devices that collect and provide information associated with movement of the user at the facility, such as the user arriving at the facility, the user entering and/or exiting a vehicle associated with the facility, the user entering and/or exiting a building included in the facility, the user moving to different locations within a building, and/or the like.  the sensor devices and I/O devices may be located throughout the facility and/or vehicles to provide various connected environments at the facility).
generate action information on a user in the building based on the acquired sensor data; (Sekhar ¶44 as shown by reference number 114, the tour management platform may determine, based on monitoring the movement of the user throughout the facility, that the user has arrived at a building (e.g., building 1)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and provide information associated with movement of the user at the facility of Sekhar as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra and further have tour management platform determine, based on monitoring the movement of the user throughout the facility, that the user has arrived at a building as taught in Sekhar. 

(B)	As per Claim 2:
Although Kwatra teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose that the sensor data indicates a user location within a building, however Sekhar teaches: 
wherein the sensor data is data that indicates a location of the user in the building; (Sekhar ¶41 the tour management platform may determine the user's location based on the sensors located throughout the facility and/or the vehicles, and may provide the instruction to one or more devices near the user's location). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and have tour management platform determine the user's location based on the sensors located throughout the facility of Sekhar as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra and further provide the instruction to one or more devices near the user's location as taught in Sekhar. 

(C)	As per Claim 6:
Kwatra expressly discloses:
wherein the controller estimates the time of the user's going out based on a result of comparison between the action information and the action pattern; (Kwatra ¶68-69 a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time (i.e. action pattern vs. actual action) than the scheduled.  The mobile device may track and monitor the activity of the user related to an amount of time the user takes to get ready to leave for the office).
Although Kwatra teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose data storage pertaining to user before leaving, however Sekhar teaches: 
a storage configured to store data that represents a typical action pattern performed by the user before going out, (Sekhar ¶51 sensor device 220 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information, such as information described herein. For example, sensor device 220 may include a tag reader sensor device that may scan a radio frequency identifier (RFID) device, a Bluetooth device, and/or the like, associated with the user, and may provide, to tour management platform 240, information associated with the scan (e.g., a time of the scan, a date of the scan, a location of the scan, and/or the like)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and have sensor device include a tag reader sensor device that may scan a radio frequency identifier device, a Bluetooth device, and/or the like, associated with the user of Sekhar as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra and further provide a time of the scan, a date of the scan, a location of the scan, and/or the like as taught in Sekhar. 
 
(D)	As per Claim 7:
Kwatra expressly discloses:
wherein the controller estimates the time of the user's going out based on a result of comparison between the action information and the action pattern; (Kwatra ¶68-69 a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time (i.e. action pattern vs. actual action) than the scheduled.  The mobile device may track and monitor the activity of the user related to an amount of time the user takes to get ready to leave for the office).
Although Kwatra teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose data storage pertaining to user before leaving, however Sekhar teaches: 
a storage configured to store data that represents a typical action pattern performed by the user before going out, (Sekhar ¶51 sensor device 220 includes one or more devices capable of receiving, generating, storing, processing, and/or providing information, such as information described herein. For example, sensor device 220 may include a tag reader sensor device that may scan a radio frequency identifier (RFID) device, a Bluetooth device, and/or the like, associated with the user, and may provide, to tour management platform 240, information associated with the scan (e.g., a time of the scan, a date of the scan, a location of the scan, and/or the like)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and have sensor device include a tag reader sensor device that may scan a radio frequency identifier device, a Bluetooth device, and/or the like, associated with the user of Sekhar as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra and further provide a time of the scan, a date of the scan, a location of the scan, and/or the like as taught in Sekhar. 

(E)	As per Claim 8:
Kwatra expressly discloses:
wherein any of the plurality of sensors is a sensor capable of personal identification the controller compares an action pattern of an identified user against the action information and estimates the time of going out for each user; (Kwatra ¶68-69 a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time (i.e. action pattern vs. actual action) than the scheduled.  The mobile device may track and monitor the activity of the user related to an amount of time the user takes to get ready to leave for the office).  

(F)	As per Claim 9:
Kwatra expressly discloses:
wherein the action pattern is data associated with the time of a relevant user's going out; (Kwatra ¶22 in an additional aspect, the present invention may learn a cognitive pattern of the user related to scheduling a transport service (e.g., a taxi cab) at a specific time and monitoring the activity of the user while scheduling the ride in order to establish the confidence level.  The learning may include one or more ride scheduling parameters including (g) an estimated departure time of the user).   

(G)	As per Claim 10:
Kwatra expressly discloses:
wherein the controller calculates a deviation between the action pattern and an actual action of the user based on the result of comparison, and estimates the time of going out based on the deviation; (Kwatra ¶68-69 a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time (i.e. action pattern vs. actual action) than the scheduled.  The mobile device may track and monitor the activity of the user related to an amount of time the user takes to get ready to leave for the office).

(H)	As per Claim 11:
Kwatra expressly discloses:
wherein the controller further calculates a likelihood of the user's going out based on a degree of similarity between the action information and the action pattern; (Kwatra ¶70 based on monitoring the above ride scheduling parameters and monitoring the user's activities, a confidence level may be established for scheduling/booking a most suitable ride (as compared to rides least suitable) for the user).  

(I)	As per Claim 12:
Kwatra expressly discloses:
wherein the controller reserves a vehicle for the user based on the estimated time of going out; (Kwatra ¶70 the ride scheduling/booking may also be performed in a select range of time values or time window so that all the above ride scheduling parameters may be considered. Prior to scheduling the transportation service, a confirmation notification may be sent to the user so as to enable the user to confirm and/or reject the scheduling of the transportation service at that selected time. In one aspect, an optimal and desirable time period may be selected for scheduling the transportation service by taking into account user preferences, the learned daily schedule, and/or the ride scheduling parameters).


(J)	As per Claim 15:
Kwatra expressly discloses:
wherein the controller further estimates a destination of a going out based on information on a past movement obtained from a terminal associated with the user; (Kwatra ¶¶71 In one embodiment, the present invention may estimate the conditions and the manner for driving a user using the transport system by learning from a plurality of historical user data (e.g., past patterns of selected/preferred inside temperature (e.g., heating/cooling settings)), and/or a list of user-preferred radio channels, music preferences, preferred routes, and preferred characteristics of a type of transportation (e.g., a user may prefer a large sport utility vehicle (“SUV”) for scheduled travel for out of town work assignments (i.e. destination) but a small compact car for daily commutes (i.e. another destination) that have lower fares/surcharges)).

(K)	As per Claim 16:
Kwatra expressly discloses:
wherein - 38 -the controller determines a type of the vehicle to be reserved based on the destination; (Kwatra ¶71 the present invention may estimate the conditions and the manner for driving a user using the transport system by learning from a plurality of historical user data (e.g., past patterns of selected/preferred inside temperature (e.g., heating/cooling settings)), and/or a list of user-preferred radio channels, music preferences, preferred routes, and preferred characteristics of a type of transportation (e.g., a user may prefer a large sport utility vehicle (“SUV”) for scheduled travel for out of town work assignments but a small compact car for daily commutes that have lower fares/surcharges)). 

(L)	As per Claim 17:
Kwatra expressly discloses:
wherein the controller further estimates means of transportation based on information on a past movement obtained from a terminal associated with the user; (Kwatra ¶93 an occurrence of an upcoming travel event may be predicted and/or determined, as in block 608. One or more ride condition parameters may be determined that correspond to the travel event, as in block 610. One or more available rides (e.g., modes of transportation such as a train, taxi, etc.) may be determined to satisfy the one or more ride condition parameters, as in block 612). 

(M)	As per Claim 18:
Kwatra expressly discloses:
wherein the controller determines a type of the vehicle to be reserved based on the means; (Kwatra ¶93 the one or more available rides may be ranked based on the one or more ride condition parameters, as in block 614. Ride scheduling may be facilitated (including the scheduling of one or more rides) for one of the ranked available rides for the user, as in block 616. The functionality 600 may end, as in block 618). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190171988 to Kwatra et. al. (hereinafter referred to as “Kwatra”) in view of US 20200193335 to Sekhar et. al. (hereinafter referred to as “Sekhar”) and in further view of US 20200382335 to Trim et. al. (hereinafter referred to as “Trim”).


(A)	As per Claim 3:
Although Kwatra in view of Sekhar teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose data pertaining to user on a time-series basis, however Trim teaches: 
wherein the action information is data that indicates the location of the user in the building on a time-series basis;  (Trim ¶42 tracking a user's movement may include receiving, sharing, processing and/or recording the following details: a user's location in a structure based on one or more predefined geofences; an amount of time a user spends in each room (e.g., a geofenced location); the time of day in which a user moves to a different room; the frequency with which a user changes rooms; the time of day that each room is used (e.g., a kitchen is used from 5:00 PM to 7:00 PM for meal preparation and consumption)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra in view of Sekhar’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and track a user's location in a structure based on one or more predefined geofences of Trim as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra in view of Sekhar and track the time of day in which a user moves to a different room; the frequency with which a user changes rooms; the time of day that each room is used as taught in Trim. 
 


(B)	As per Claim4:
Although Kwatra in view of Sekhar teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose data showing utilization of one or more equipment within a building, however Trim teaches: 
wherein the sensor data is data that indicates a location of the user in the building and a utilization of one or more pieces of equipment installed in the building; (Trim ¶  42 the time of day in which a user moves to a different room; the frequency with which a user changes rooms; the time of day that each room is used (e.g., a kitchen is used from 5:00 PM to 7:00 PM for meal preparation and consumption); the change in a user's position and/or location; the time of day that a user engages in one or more activities (e.g., cooking, reading, cleaning, working out, etc. ; any biometric and/or bio signal data from incorporated internet of things (IoT) devices; any weather forecasting announcements (e.g., from an analytics engine and/or module utilizing artificial intelligence and/or machine learning to exhibit weather prediction capabilities); and/or a recorded temperature in each room or in an entire structure).  
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra in view of Sekhar’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and track a user's location in a structure based on one or more predefined geofences of Trim as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra in view of Sekhar and acquire data on times the user is cooking, reading, cleaning, working out as taught in Trim. 

(C)	As per Claim 5:
Although Kwatra in view of Sekhar teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose data showing utilization of one or more equipment within a building, however Trim teaches: 
wherein the action information is data that indicates the location of the user in the building and the utilization of one or more pieces of equipment installed in the building on a time-series basis; (Trim ¶42 tracking a user's movement may include receiving, sharing, processing and/or recording the following details: a user's location in a structure based on one or more predefined geofences; an amount of time a user spends in each room (e.g., a geofenced location); the time of day in which a user moves to a different room; the frequency with which a user changes rooms; the time of day that each room is used (e.g., a kitchen is used from 5:00 PM to 7:00 PM for meal preparation and consumption)). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra in view of Sekhar’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have  sensors collect and track a user's location in a structure based on one or more predefined geofences of Trim as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra in view of Sekhar and acquire data on times the user is cooking, reading, cleaning, working out as taught in Trim. 


Claim 13 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190171988 to Kwatra et. al. (hereinafter referred to as “Kwatra”) in view of US 20200193335 to Sekhar et. al. (hereinafter referred to as “Sekhar”) and in further view of JP 2019074990 to Kimura et. al. (hereinafter referred to as “Kimura”).

(A)	As per Claim 13:
Although Kwatra in view of Sekhar teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose the user’s intention to use a vehicle before a deadline, however Kimura teaches: 
wherein the controller confirms an intention of the user to use the vehicle before a predetermined cancelation deadline comes;  (Kimura Page 6 the application processing unit 22 starts accepting the joining application one week before the commuting day (step ST1), and closes the accepting application at noon one day before the commuting day (step ST2).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra in view of Sekhar’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and have the application processing unit start accepting the joining application one week before the commuting day of Kimura as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra in view of Sekhar and closes the accepting application at noon one day before the commuting day out as taught in Kimura. 

Claim 14 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190171988 to Kwatra et. al. (hereinafter referred to as “Kwatra”) in view of US 20200193335 to Sekhar et. al. (hereinafter referred to as “Sekhar”) in further view of JP 2019074990 to Kimura et. al. (hereinafter referred to as “Kimura”), and in even further view of US 20200326194 to Wang et. al. (hereinafter referred to as “Wang”).

(A)	As per Claim 14:
Although Kwatra in view of Sekhar and in further view of Kimura teaches a method for facilitating ride scheduling based on scheduling parameters and user preferences, it doesn’t expressly disclose calculating a likelihood of the user departing and confirm the use of a vehicle when compared to a threshold, however Kimura teaches: 
wherein the controller further calculates a likelihood of the user's going out, and confirms the intention of the user to use the vehicle if the likelihood is lower than a threshold; (Wang ¶66 this may allow for the identification of areas which include users with high historical user scores or rather areas having high probability of someone ordering a requesting a vehicle. This information may then be used to distribute, pre-position, and/or pre-assigned vehicles of the fleet to that cell for those trips). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kwatra in view of Sekhar in further view of Teba’s monitoring the daily activity of the user via a smart device and/or a plurality of communicating devices including the applications used by the user for booking the ride and allow for the identification of areas which include users with high historical user scores or rather areas having high probability of someone ordering a requesting a vehicle of Wang as both are analogous art which teach solutions to estimating the departure time, determining a location of the user in order to book transportation as taught in Kwatra in view of Sekhar in further view of Teba and have the information then be used to distribute, pre-position, and/or pre-assigned vehicles of the fleet to that user for those trips as taught in Wang. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
M. Yamashita, H. Utsunomiya and S. Fujita, "User Awareness Detection in the Room with Multiple Sensor Device," 2010 13th International Conference on Network-Based Information Systems, 2010, pp. 420-423, doi: 10.1109/NBiS.2010.98.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        9/1/2022